COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF REINSTATEMENT

Appellate case name:        Ex parte Shawn Patrick Childers

Appellate case numbers:     01-21-00493-CR

Trial court case number:    19005

Trial court:                21st District Court of Washington County

       This appeal was abated and remanded to the trial court on December 16, 2021. The
abatement order directed the trial court to execute a certification of appellant’s right of
appeal. The trial court signed a certification stating that appellant, Shawn Patrick Childers,
has the right of appeal. The trial court clerk has filed a supplemental clerk’s record
including the certification.

       Accordingly, the Court reinstates this appeal on the Court’s active docket.

       It is so ORDERED.



Judge’s signature:    /s/ April L. Farris
                      Acting individually      Acting for the Court


Date: January 11, 2022